The Supreme Court did not improvidently exercise its discre*405tion in denying those branches of the respective motions of the third-party defendants which were to dismiss the third-party complaint. Similarly, the court did not improvidently exercise its discretion in ordering a severance of the third-party action. The third-party plaintiff unduly delayed in commencing the third-party action, the parties in the main action have substantially completed their discovery, and would be prejudiced by the delay necessary to allow the third-party defendants to engage in discovery (see, Cusano v Sankyo Seiki Mfg. Co., 184 AD2d 489, 490; Zuckerman v La Guardia Hosp., 125 AD2d 304). Rosenblatt, J. P., Ritter, Altman and Florio, JJ., concur.